CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Convertible Income-Growth Trust We consent to the use of our report dated December 11, 2007, incorporated in this Registration Statement by reference, to the Putnam Convertible Income-Growth Trust, and to the references to our firm under the captions Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. KPMG LLP Boston, Massachusetts February 22, 2008 I-1
